Citation Nr: 1033521	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of dental trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In November 2008, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for further development of 
the claim, and it now returns to the Board for appellate review.

In July 2008, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.


FINDING OF FACT

The competent evidence of record does not demonstrate current 
residuals of dental trauma, to include periodontal disease or 
extracted teeth, as a result of combat wounds or other trauma 
incurred during active military service.


CONCLUSION OF LAW

Residuals of dental trauma are not subject to service connection 
for VA compensation and treatment purposes.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.160, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
November 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the November 2008 
remand was to achieve further development of the claim, namely to 
obtain additional VA treatment records and to provide the Veteran 
with an opportunity to submit additional argument and evidence.  
A review of the post remand record shows that efforts were made 
to obtain the outstanding VA treatment records, which were found 
to be unavailable.  Additionally, the Veteran was sent letters in 
November 2008 and April 2009 that advised him of the status of 
his claim and provided him an opportunity to clarify his claim 
and submit any additional evidence.  In light of these facts, the 
Board determines that the RO/AMC substantially complied with the 
Board's orders in the November 2008 remand, and that the Board 
may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
imposes certain duties upon VA to notify the claimant of the 
shared obligations of the claimant and VA in developing his or 
her claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in March 2004, prior to the initial unfavorable AOJ 
decision issued in August 2004.  Additional VCAA letters were 
sent in November 2008 and April 2009.
 
The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  With regard to notification as to disability 
ratings and effective dates, the first notice provided to the 
Veteran was dated in November 2008.  Although untimely, the Board 
finds that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein denies the 
Veteran's claim of entitlement to service connection for 
residuals of dental trauma, any questions as to disability 
ratings and effective dates are rendered moot. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records, VA medical records, and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Board observes that requests for 
VA treatment records dated from 1970s yielded a response that no 
records existed.  The Veteran has not identified any additional, 
relevant treatment records the Board needs to obtain for an 
equitable adjudication of the claim.
The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to decide 
the claim.  In this case, the Board finds that a current VA 
examination to determine whether the Veteran has residuals of 
dental trauma as a result of his military service is not 
necessary to decide the claims.  Not only does the record not 
provide any treatment evidence documenting residuals of dental 
trauma, but the Veteran has not stated what residuals of dental 
trauma he perceives as disabling.  Therefore, any current medical 
opinion linking such disability to the Veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the Veteran over a decade following his discharge 
from service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to dental trauma presently, 
there is no competent basis upon which to conclude that the 
Veteran has current disabilities that are related to service.  In 
addition, no competent medical evidence suggesting such causal 
connection has been submitted or identified by the Veteran.  
Thus, the Board concludes that an examination is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided they 
apply for treatment within a year after service (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who are 
entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate in 
a rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and those who are scheduled for admission or who 
are otherwise receiving care and services under chapter 17 of 38 
U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

The Veteran contends that his two front teeth were traumatized 
when a latrine door hit him in the mouth and broke two teeth 
while he was on fire watch at Ft. Bragg in early 1973.  He says 
he was provided emergency dental treatment.  Therefore, he argues 
that service connection is warranted for residuals of this dental 
trauma.  

A review of the Veteran's service treatment records show that his 
dental records appear to be fairly complete.  They also show that 
in late 1972 or early 1973, he required emergency treatment for 
two of his front teeth.  The details of record are entirely 
consistent with his latrine door allegations.  First, he had been 
referred to emergency care, and pulp was tested and found to be 
viable.  Then, in February 1973, he was sent for emergency X-rays 
of two teeth (## 8, 9) where a wet reading of the X-ray films 
showed no frank fracture of #8; he was to return if an abscess 
developed or in two weeks otherwise.  One dentist discussed the 
potential fractures and determined that no fractures probably 
existed, but special precautions were taken to protect the 
demonstrated sensitivity.

Several weeks later, the Veteran was reevaluated.  In April 1973, 
on endodontic consult, no symptoms in those two particular teeth 
(## 8, 9), including sensitivity to hot or cold stimuli or when 
they were percussed, were found.  Both teeth (##8, 9) were 
capped; however, at followup, the caps did not fit completely.  A 
notation was made that his discharge date was too close to allow 
for redoing the impressions and completion of the additional 
required dental work.  On May 10, 1973, a specific note was made 
that it was recommended that he consult VA for completion of the 
course of care including crowns.  Based on the above, the Board 
finds that it is at least as likely as not that there was dental 
trauma to ## 8 and 9 while the Veteran was in service.

However, post-service medical evidence is devoid of reference to 
any dental trauma or residuals thereof.  There is no treatment 
record showing that the Veteran sought the treatment at VA 
recommended in May 1973.  As indicated, the Veteran was asked to 
clarify his claim in the November 2008 remand, and he did not 
respond.  Therefore, there is simply no evidence beyond the fact 
of the Veteran's claim for service connection that he currently 
suffers any particular residuals of this dental trauma.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Board concludes that it is less likely as not that the 
Veteran has currently diagnosed residuals of dental trauma.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for residuals of dental trauma.  Therefore, his claim must be 
denied.


ORDER

Service connection for residuals of dental trauma is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


